DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2019-083840, filed in Japan on April 26, 2019, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on April 23, 2019 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the independent claim, from which claims 2-10 and 12 depend from and inherit all limitations therefrom, recites “an imaging optical system configured to capture an image of a subject.”  It is unclear how the disclosed imaging optical system can capture an image, as this is the disclosed use of the image sensor; language that creates confusion regarding the metes and bounds of the claim.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the independent claim recites “an imaging optical system configured to capture an image of a subject.”  It is unclear how an optical system can capture an image; language that creates confusion regarding the metes and bounds of the claim.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2015/0350612 to Brunson et al. (hereinafter “Brunson”).
	Regarding claim 1, Devices with physical privacy features are well-known in the camera arts.  For example, Brunson teaches a camera, comprising an imaging optical system configured to capture an image of a subject (e.g., fig. 3, element 315; [0043]), an image sensor (e.g., fig. 1, element 310; [0043]), a blade configured to advance into an optical axis of the imaging optical system (e.g., fig. 3, element 320; [0043]), and a blade driver configured to cause the blade to advance into and retract from the optical axis ([0044], lever arm and motor assembly), wherein the blade causes privacy-related information about a subject to be less recognizable ([0044], light diffusing; [0047], obstruct from capturing meaningful images; [0035]). 
Regarding claim 2, Brunson teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including wherein the blade partially includes a light shield (e.g., fig. 3, element 320; [0043]; [0044], light diffusing; [0047], obstruct from capturing meaningful images; [0035]; [0036]). 
Regarding claim 3, Brunson teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 2, supra) including wherein the light shield has a mosaic, a mesh, or a pattern ([0048]; [0036]). 
Regarding claim 4, Brunson teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 1, supra) including wherein the blade has a color (e.g., fig. 3, element 320; [0043]; [0044], light diffusing; [0048]) that causes privacy-related information about a subject to be visually less recognizable ([0048], a light diffusing element of a particular color(s) would inherently obfuscate the same color(s)). 
Regarding claim 5, Brunson teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 1, supra) including wherein the blade has a color visible to a subject ([0038]; [0048]). 
Regarding claim 9, Brunson teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 1, supra) including wherein the blade includes a character or a mark on a surface of the blade facing a subject ([0048], pattern would constitute a mark). 
Regarding claim 10, Brunson teaches all of the limitations of claim 10 (see the 35 U.S.C. 102 rejection of claim 1, supra) including wherein the blade is located in front of the imaging optical system (e.g., fig. 3, element 320). 
Regarding claim 11, Brunson teaches a camera, comprising an imaging optical system configured to capture an image of a subject (e.g., fig. 3, element 315; [0043]), an image sensor (e.g., fig. 1, element 310; [0043]), a blade configured to advance into an optical axis of the imaging optical system (e.g., fig. 3, element 320; [0043]), and a blade driver configured to cause the blade to advance into and retract from the optical axis ([0044], lever arm and motor assembly), wherein the blade includes a character or a mark on a surface of the blade facing a subject ([0048], pattern would constitute a mark). 
Regarding claim 12, Brunson teaches an electronic device, comprising the camera according to claim 1 (see figs. 1 and 7; also see the rejection of claim 1, supra).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson.
Regarding claim 6, Brunson teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the blade color is red.  Nevertheless, Brunson discloses the concept of the blade being a color or a combination of colors ([0038]; [0048]).  A “color” or a “combination of colors” would inherently include, for example, the color red.  In light of this, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention for the blade to have been the color red; a color that would be more visible to a subject within a reasonable distance to identify that the camera is or is not operating with full imaging clarity, or at the least serve as a means to attract a subject’s attention to the existence of a camera.
Regarding claim 7, Brunson teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection of claim 1, supra) except for being found by the Examiner to 
Regarding claim 8, Brunson teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the blade has luster visible to a subject.  Nevertheless, Brunson discloses the concept of the blade being a color or a combination of colors ([0038]; [0048]).  A “color” or a “combination of colors” would inherently include the colors of, for example, metallic gold or metallic silver.  In light of this, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention for the blade to have a luster from a color such as  metallic gold or metallic silver which would be visible to a subject; thus making the blade visible to a subject within a reasonable distance to identify that the camera is or is not operating with full imaging clarity, or at the least serve as a means to attract a subject’s attention to the existence of a camera.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2018/0063509 to Koppal et al. teaches a camera with a slideable lens covering that creates a privatizing blur effect to neutralize a subject’s profile (such as facial features, age, race, and/or sex) while still allowing motion detection features.  Koppal also teaches providing a colored panel to block a sensor.
U.S. Patent Publication No. 2012/0148227 to Schmit et al. teaches a similar camera that inhibits an image sensor via a blade that can be a color, partially opaque, diffusing or patterned in some way to avoid identification of exact detail while still allowing for identification of movement and shapes.
U.S. Patent Publication No. 2019/0163034 to Tsai teaches a camera cover that creates privacy via a semi-opaque material moveably placed in front of the lens.
U.S. Patent Publication No. 2015/0213702 to Kimmel teaches a similar camera with an obfuscator to eliminate detail in order to provide privacy via a filter, film, screen, gel, and/or distorting lens.
U.S. Patent Publication No. 2020/0167982 to Armstrong-Munter teaches using a frosted diffuser used as a privacy screen that may appear more opaque or change its color.
U.S. Patent Publication No. 2021/0072618 to Kanas teaches a camera privacy shutter to obscure a lens; the shutter may be red to provide a clear indication if blocking.

U.S. Patent Publication No. 2013/0050549 to Bilbrey teaches an electronically switchable privacy cover that switches between transparent and substantially opaque states.
U.S. Patent Publication No. 2012/0113263 to Cirker teaches a privacy ensuring covert cover.
U.S. Patent Publication No. 2012/0025989 to Cuddihy et al. teaches providing privacy via a coded aperture camera.
U.S. Patent No. 9,829,770 to Gustaveson teaches a motorized camera obstructing device.
U.S. Patent No. 8,988,532 to Soffer teaches a motorized camera obstructing device.
 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697